UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6024


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN ROBINSON, a/k/a Lini,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:08-cr-00042-JPB-DJJ-1; 3:11-cv-00104-
JPB-DJJ)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Robinson, Appellant Pro Se.   Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen Robinson seeks to appeal the district court’s

orders    accepting      the    recommendation              of   the    magistrate       judge,

denying    relief      on    his     28    U.S.C.A.         § 2255      (West   Supp.     2012)

motion,    and     denying     his        Fed.       R.   Civ.    P.    60(b)     motion   for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge      issues    a    certificate           of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by      demonstrating            that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El         v.    Cockrell,        537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with      oral     argument         because     the     facts    and   legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3